Citation Nr: 1342153	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability of the prostate, inclusive of prostatitis, to include as being due to exposure to chemical dioxins.

2.  Entitlement to service connection for hypertension, to include as being due to exposure to chemical dioxins. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Navy from July 1962 to June 1964, and from April 1967 to November 1974, including service in the coastal waters of the Republic of Vietnam during the Vietnam Conflict.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2008 and September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In January 2011, the appellant presented testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  The Board would note that at that time, the appellant proffered testimony on the following four issues then on appeal:

1.  Entitlement to service connection for a disability of the prostate, to include recurrent prostatitis, to include as being due to exposure to chemical dioxins.

2.  Entitlement to service connection for type II diabetes mellitus, to include as being due to exposure to chemical dioxins. 

3.  Entitlement to service connection for hypertension, to include as being due to exposure to chemical dioxins.

4.  Entitlement to service connection for peripheral neuropathy, to include as being due to exposure to chemical dioxins.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for service connection and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In August 2006, the Court reversed a Board decision that denied service connection for disabilities claimed as a result of exposure to herbicide agents.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  That decision was reversed by the United States Court of Appeals for the Federal Circuit, and the Secretary of VA in response imposed a Stay involving claims based upon herbicide exposure in which the only evidence of exposure is the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Stay has since been lifted.  Chairman's Memorandum No. 01-09-03 (January 22, 2009).  Thus, the Board can now take action on the appellant's claim.

Following a review of the appellant's claim, the Board, in May 2011, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the Remand was to obtain additional medical evidence and to have the appellant undergo VA medical examinations in order to determine if the appellant had the claimed disorders and, if so, the etiology of said disabilities.  The record reflects that the examinations were accomplished and the results were forwarded to the AMC.  Upon review, the AMC granted service connection for diabetes mellitus and peripheral neuropathy.  The remaining two issues have since been returned to the Board for review.

When the claim was returned, the Board determined that all of the previously requested development had not been accomplished.  As such, the remaining two issues were returned to the AMC.  The purpose of the remand was to locate and obtain additional medical treatment records that were possibly located at other federal facilities.  The claim has since been again returned to the Board.  

Upon reviewing the development in toto that has occurred as a result of the Board's two remand actions, the Board now finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims (Court), has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [v. West, 11 Vet. App. 268 (1998)] violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the Board, through its instructions in its two remands, sought to obtain medical information concerning the etiology of the appellant's prostate condition and hypertension.  

The Board also sought to locate and include in the appellant's claims file any additional medical records that may have been located at a federal or TRICARE facility.  Opinions concerning the etiology have been obtained and included in the claims folder and any available medical records have been included in the claims folder. Taken in toto, the Board finds that the actions taken by the AMC have fulfilled the Board's taskings.  Upon completion of the most recent tasking, the AMC then issued a Supplemental Statement of the Case that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

It is noted that the appellant submitted a claim for dental benefits in April 1975.  This issue has not been fully developed and is not before the Board; the issue is referred back to the RO for additional development, to include notification to the appellant concerning the outcome of an action that occurred in August 1975 with respect to the teeth, and any additional appropriate action. 


FINDINGS OF FACTS

1.  The appellant was in the US Navy during the Vietnam Era, and served in the coastal waters off the coast of South Vietnam.  

2.  The record indicates that while the appellant may have been stationed aboard a ship in the coastal waters of Vietnam, the appellant set foot onto Vietnamese soil.  As such, the appellant may have been exposed to chemical dioxins.  

3.  The appellant has been diagnosed as suffering from elevated PSA levels along with other prostate conditions.  However, he has not been diagnosed with or treated for carcinoma of the prostate.

4.  The appellant has been diagnosed as suffering from hypertension but he has not been diagnosed as having ischemic heart disease.

5.  A preponderance of the objective and probative medical evidence of record is against a finding that the appellant's prostate condition or his hypertension had its onset during active military service or is otherwise related to his active service, including exposure to chemical dioxins in active service. 



CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated by the appellant's active service, nor may it be presumed to have been incurred in or aggravated by such service, to include as being secondary to exposure to chemical dioxins.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by the appellant's active service, nor may it be presumed to have been incurred in or aggravated by such service, to include as being secondary to exposure to chemical dioxins.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant, or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  The appellant was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, he was also provided with the general criteria for the assignment of effective dates and initial ratings.  Id.

The Court further held, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that to satisfy the first Quartuccio element for increased ratings claims, that section 5103(a) compliant notice must meet a four part test.  The US Court of Appeals for the Federal Circuit (Federal Circuit), however, overruled Vazquez-Flores in part, striking the claimant tailored and "daily life" notice elements.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that (1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; (2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and (3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, though not required, the appellant was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the appellant's claims files.  The RO has obtained the appellant's treatment records, as well as VA medical records.  The Board would specifically note that the appellant had suggested that he had received treatment through other federal facilities that were not associated with the Department of Veterans Affairs.  Hence, the Board sought to obtain those records when it remanded the claim in February 2013.  Based on the taskings provided by the Board, the AMC attempted to obtain any federal and TRICARE records of the appellant located any Department of Defense facility or private medical office near the appellant's home of record.  Following the AMC's request for records, the appropriate federal agencies notified the AMC that it did not have any records for the appellant.  Subsequently, the AMC contacted the appellant and informed him of the nonavailability of records and asked that he provide any records to VA that he might have in his possession.  No records were forthcoming and further action was deemed to be needed.  

The Board notes that the VA examination report accomplished as a result of the Board's first remand action contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and are adequate for purposes of this appeal.  That is, the examination report offered clear conclusions with supporting data as well as a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination and report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical report is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

II.  Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002). In order to establish service connection for the claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2013), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2013), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) (2013).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2013); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is treated as one for ordinary service connection.  Wagner.

In this case, the appellant has contended, in pertinent part, that he was exposed to chemical dioxins in service, and that such exposure has caused the development of a prostate disability and hypertension.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, specified diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  The Secretary of Veterans Affairs has determined, however, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, medical evidence must show the veteran's disabilities are (were) related to service, to include exposure to chemical dioxins therein.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  In light of the foregoing, service connection may be presumed for residuals of chemical dioxin exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  Second, a veteran must be diagnosed as having one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).


III.  Facts and Discussion

The appellant has asserted that he now suffers from hypertension and a prostate disability.  He avers that these two disorders began in or was the result of his military service, or that they are the result of his exposure to chemical dioxins while on active duty.  

The appellant was on active duty in the US Navy from July 1962 to June 1964, and from April 1967 to November 1974.  A review of the appellant's service medical records for the two periods of active duty are negative for any findings that would suggest that he was suffering from either a prostate disability or hypertension.  These same records are also silent for any prodromas of either disability.  It is further noted that none of the appellant's service medical treatment records suggest that the appellant complained of any symptoms or manifestations that would be suggestive of either hypertension or a prostate disorder.  Moreover, there are no medical evidence of record that would suggest or insinuate that either disability manifest itself during the year following the appellant's discharge from the Navy in 1974.  

The record remains silent for any complaints involving either disorder until the appellant filed his claim for benefits in 2007.  At that time, the appellant provided private medical records from 2001 to 2006 for prostate symptoms.  These records showed prostatitis along with urinary retention.  Both conditions were treated therefor and were resolved.  The records did not show that the appellant was diagnosed with carcinoma of the prostate.  

Following the submission of those records, the appellant VA medical treatment records were obtained and included in the claims folder.  These records do show repeated treatment for possible urinary infections and urinary frequency.  They also indicate that the appellant received treatment for recurrent prostatitis along with elevated PSA levels.  However, they do not show treatment for or findings suggestive of prostate cancer.  Additionally, they are silent for any medical opinions that would link any of the appellant's prostate conditions with his military service or any incidents therein or as being secondary to chemical dioxin exposure.  The appellant has also been diagnosed with hypertension.  Nevertheless, he has not been diagnosed with ischemic heart disease or any other disability that could be considered secondary to chemical dioxin exposure.  

The appellant underwent a VA examination in conjunction with his claim in April 2012.  The examiner reviewed the appellant's medical records, examined the appellant, and then provided an opinion concerning the etiology of various claimed disorders.  Upon completion of the examination, the medical doctor wrote the following:

The diabetes mellitus has been presumptively linked to Agent Orange exposure by act of Congress.  The diabetic neuropathy is due to the diabetes mellitus, and thus secondarily presumed due to Agent Orange exposure.  The hypertension is not linked to Agent Orange exposure . . . and is not due to the vet's diabetes mellitus because he has no diabetic neuropathy.  The prostatitis is not linked to Agent Orange exposure; again, it is not on the list of conditions recognized for presumed service connection by the Agent Orange Review.  It is independent of his presumed service connected condition, diabetes mellitus.  

A further review of the medical records that have been obtained and included in the appellant's claims file show that the appellant has been repeatedly diagnosed with prostatitis and more recently hypertension.  However, none of the medical records suggest or advocate in favor of the appellant's assertions - that either disability was caused by or the result of his military service or secondary to chemical dioxin exposure.  There are no other medical opinions of record that would either support or refute his assertions.  

Again, the Board would note that there is no medical evidence of record that indicates or suggests that the appellant developed hypertension or any type of prostate disorder to a compensable degree within one year after either of his discharges from service.

As previously indicated, the appellant has suggested that both of the disorders were due to or the result of his exposure to chemical dioxins.  Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam Era.  The appellant served in the Navy aboard a ship that was anchored off the coast of South Vietnam.  The ship records show that sailors aboard the appellant's ship disembarked said ship and set foot onto the shores of Vietnam.  The appellant has asserted that he was one of those sailors and VA has accepted the appellant's statements as plausible and with merit.  Based on a review of said information, the appellant's exposure to chemical dioxins is conceded.  Therefore, it is the conclusion that the requirement has been met.

Second, the appellant must be diagnosed as having one of the specific diseases listed in 38 C.F.R. Section 3.309 (2013).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  While the appellant has been diagnosed as suffering from hypertension and miscellaneous prostate disorders, he has not been diagnosed as suffering from prostate cancer, ischemic heart disease, or any other disorder, disability, or disease that has been shown to be a presumptive disability associated with herbicide exposure.  Therefore, the chemical dioxin presumptive provisions of 38 C.F.R. Sections 3.307(a)(7) and 3.309(e) (2013) do not apply.  

Next, the Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 29, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence).

Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

As noted, the only medical opinion of record was provided by a VA examiner in 2012.  That opinion was not equivocal or speculative.  The examination report and review clearly discussed why the appellant's prostate disorder and hypertension was not caused by or the result of the appellant's exposure to chemical dioxins.  Moreover, the examiner clearly discussed why the appellant's claimed disorders were not related to service, were not secondary to a service-connected disability, and were not the result of being aggravated by service or any incidents therein.  The medical examiner was thorough in his review of all of the medical evidence of record and clearly explained the sequence of lack of medical causation in his opinion.  The VA examiner was not equivocal, vague, or ambiguous with his assertion.  In other words, the Board believes that the VA health care provider provided sound reasoning in his analysis of the situation.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.

Here, a medical expert has fairly considered all the evidence and his opinion, taken together, may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's opinion on which it bases its determination that service connection for a disability, to include as being a pre-existing service disability aggravated by service, or as being secondary to chemical dioxin exposure, is not warranted.  In other words, the Board attaches the most significant probative value to the opinion of the VA medical care provider as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

With respect to the appellant's claim and the statements made by him concerning the etiology of his current disorders, the Board would point out that he has merely made the statements in support of his claim.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general and vague in nature to provide, alone, the necessary evidence to show that the appellant now has two diagnosed conditions that resulted from his active service or that the disorders were the result of his exposure to chemical dioxins while in Vietnam.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  This is especially true when the statements are compared to the comprehensive analysis provided by the VA medical care provider.

As to the appellant's assertions, the Board must weigh the credibility and probative value of the evidence.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. at 303, the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d at 1372, determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board does not doubt the sincerity of the appellant when he reported his beliefs that his hypertension and persistent prostate conditions were caused by his military service or his exposure to chemical dioxins.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  Without the medical expertise, the appellant can competently attest to simple medical observations and symptomatology.  However, his testimony or lay assertions with respect to complex medical opinions such as the etiology of his hypertension or prostate conditions could not be considered to be competent for service connection purposes.  

Hence, based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  While the appellant has been diagnosed with hypertension and miscellaneous prostate disabilities (but not carcinoma of the prostate), the weight of the medical evidence is against a finding that these disorders are related to his military service or was caused by his exposure to chemical dioxins.  On these facts, the preponderance of the objective medical evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for a disability of the prostate, inclusive of prostatitis, to include as being due to exposure to chemical dioxins, is denied.

2.  Entitlement to service connection for hypertension, to include as being due to exposure to chemical dioxins, is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


